Exhibit 10.3

 

LOGO [g612321g95a62.jpg]

Nassim Usman, Ph.D.

President & CEO

27 August 2018

Charles Fletcher Payne

3639 Scott Street

San Francisco, CA 94123

Dear Mr. Payne:

This letter hereby amends and restates the terms of your employment as Chief
Financial Officer of Catalyst Biosciences, Inc. (the “Company”) and supersedes
your previous employment letter dated 7 September 2017. In this role, you report
directly to Nassim Usman Ph.D., President and Chief Executive Officer.

While employed by the Company, you agree to perform your duties faithfully and
to the best of your abilities and to devote your full business efforts and time
to the Company. Except upon the prior written consent of the Board of Directors,
you will not, during your employment with the Company, (i) accept any other
employment, or (ii) engage, directly or indirectly, in any other business
activity (whether or not pursued for pecuniary advantage) that might interfere
with your duties and responsibilities as Chief Financial Officer or create a
conflict of interest with the Company. This consent will not be unduly withheld.

Your base compensation will be $28,775.08 per month ($345,301, annualized), paid
periodically in accordance with normal Company payroll practices and subject to
the usual, required withholding. You will be eligible for a review of your
salary in connection with the regular review of executive salaries in 2019. You
will also have the opportunity to earn an annual performance-based bonus up to
35% of your annual salary. To receive your bonus, you must be employed by the
Company at the time the bonus is paid.



--------------------------------------------------------------------------------

During your employment with the Company, you will be eligible to participate in
the Company’s employee benefit plans including, but not limited to, Life,
Disability, Medical, Dental and Vision Insurance, 401(k), Section 125 Flexible
Spending Accounts. The Company reserves the right to cancel or change the
benefit plans and programs it offers to its employees at any time.

As a full-time employee, you will be eligible for paid-time-off benefits, for
such things as sick leave, vacation time or time for personal needs, in
accordance with our policies for similarly situated employees.

You will be eligible to receive stock options or other equity compensation as
determined from time to time by the Compensation Committee of the Board of
Directors.

In the event your employment with us is terminated for any reason other than
death or Disability (as defined in the relevant equity award documentation), you
will have three months following the termination of employment to exercise the
vested portion of any option grant. In the event your employment with us is
terminated due to your death or Disability, the vested portion of any option
grant may be exercised within the one-year period following the termination of
your employment. In no event may any option grant be exercised after the
expiration of its ten-year term.

You should be aware that your employment with the Company is for no specified
period and constitutes “at will” employment. As a result, you are free to
terminate your employment at any time, for any reason or for no reason.
Similarly, the Company is free to terminate your employment at any time, for any
reason or for no reason. The at-will employment policy can only be changed by a
written document approved by the Board and signed on behalf of the Board.

Should your employment with the Company be terminated without Cause or as a
result of Constructive Termination (each as defined below), in each case outside
of the Change in Control Protection Period (as defined below), you shall be
eligible to receive (i) severance payments, equal to the rate of base salary
which you were receiving at the time of such termination, during the period from
the date of your termination until the date that is nine (9) months after the
effective date of the termination (the “Severance Period”), which payments shall
be paid during the Severance Period (or applicable shorter period) in accordance
with the Company’s standard payroll practice following the effective date of the
release described below and which shall be subject to applicable withholding
taxes, (ii) accelerated vesting as of the time of such termination with respect
to the unvested options held by you that would have vested during the Severance
Period, and (iii) if you elect to continue your Company health insurance
coverage under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”)
following such termination, payment by the Company of the same portion of your
monthly premium under COBRA as it pays for active employees until the earliest
of (a) the close of the Severance Period, (b) the expiration of your
continuation coverage under COBRA or (c) the date when you become eligible for
substantially equivalent health insurance coverage in connection with new
employment or self-employment.

 

2



--------------------------------------------------------------------------------

Should your employment with the Company be terminated without Cause or as a
result of Constructive Termination, in each case during the six (6) month period
prior to or the eighteen (18) month period following a Change in Control (as
defined in the Company’s 2018 Omnibus Incentive Plan, as amended from time to
time) (the “Change in Control Protection Period”), you shall be eligible to
receive (i) severance payments, equal to the sum of (a) 100% of your annual base
salary determined at the rate at which you were receiving your base salary at
the time of such termination and (b) 100% of your maximum annual
performance-based bonus at the time of such termination, paid in equal
installments during the period from the date of the termination until the date
that is twelve (12) months after the effective date of the termination (the
“Post-COC Severance Period”), which payments shall be paid during the Post-COC
Severance Period (or applicable shorter period) in accordance with the Company’s
standard payroll practice following the effective date of the release described
below and which shall be subject to applicable withholding taxes, (ii) 100%
percent of any unvested options held by you will vest as of the time of such
termination, and (iii) if you elect to continue your Company health insurance
coverage under COBRA following such termination, payment by the Company of the
same portion of your monthly premium under COBRA as it pays for active employees
until the earliest of (a) the close of the Post-COC Severance Period, (b) the
expiration of your continuation coverage under COBRA or (c) the date when you
become eligible for substantially equivalent health insurance coverage in
connection with new employment or self-employment.

Any severance benefits under this Agreement are conditioned upon your execution
of a release of claims in a form provided by the Company, and any severance
payments shall commence on the 60th day following your separation, so long as
you have signed a release that has become irrevocable during such period, with
the initial payment including payments that otherwise would have been made
during the sixty day period.

Notwithstanding anything to the contrary in this offer letter, any cash
severance payment due to you under this offer letter or otherwise will not be
paid during the six (6) month period following your termination of employment
unless the Company determines, in its good faith judgment, that paying such
amounts at the time or times indicated above would not cause you to incur an
additional tax under Section 409A of the Internal Revenue Code and any temporary
or final treasury regulations and internal revenue service guidance thereunder
(“Section 409A”). If the payment of any amounts are delayed as a result of the
previous sentence, any cash severance payments due to you pursuant to this offer
letter or otherwise during the first six (6)

 

3



--------------------------------------------------------------------------------

months after your termination will accrue during such six month period and will
become payable in a lump sum payment on the date six (6) months and one (1) day
following the date of your termination. Thereafter, payments will resume in
accordance with the applicable schedule set forth in this offer letter. You
agree to work in good faith with the Company to consider amendments to this
offer letter which are necessary or appropriate to avoid imposition of any
additional tax or income recognition under Section 409A prior to the actual
payment to you of payments or benefits under this offer letter. Notwithstanding
the foregoing, this offer letter will be deemed amended, without any consent
required from you, to the extent necessary to avoid imposition of any additional
tax or income recognition pursuant to Section 409A prior to actual payments to
you under this offer letter. You and the Company agree to cooperate with each
other and to take reasonably necessary steps in this regard.

This Agreement is intended to comply with the requirements of Section 409A,
including the exceptions thereto, and shall be construed and administered in
accordance with such intent. Notwithstanding any other provision of this
Agreement, payments provided under this Agreement may only be made upon an event
and in a manner that complies with Section 409A or an applicable exemption. Any
payments under this Agreement that may be excluded from Section 409A either as
separation pay due to an involuntary separation from service or as a short-term
deferral shall be excluded from Section 409A to the maximum extent possible. For
purposes of Section 409A, each installment payment provided under this Agreement
shall be treated as a separate payment. Any payments to be made under this
Agreement in connection with a termination of employment shall only be made if
such termination of employment constitutes a “separation from service” under
Section 409A. To the extent that reimbursements or other in-kind benefits under
this Agreement constitute “nonqualified deferred compensation” for purposes of
Section 409A, (i) such expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred, (ii) no right to such reimbursement or
in-kind benefits shall be subject to liquidation or exchange for another
benefit, and (iii) no such reimbursement, expenses eligible for reimbursement,
or in-kind benefits provided in any taxable year shall in any way affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other taxable year. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A and in no event shall the Company, any Company
affiliates, or their respective employees, officers, directors, agents and
representatives (including, without limitation, legal counsel) be liable for all
or any portion of any taxes, penalties, interest or other expenses that may be
incurred by you on account of non-compliance with Section 409A.

 

4



--------------------------------------------------------------------------------

“Cause” shall mean (i) your failure to perform your assigned duties or
responsibilities as an employee of the Company after notice thereof from the
Company describing your failure to perform such duties or responsibilities,
(ii) your engaging in any act of dishonesty, fraud or misrepresentation,
(iii) your violation of any federal or state law or regulation applicable to the
Company’s business, (iv) your breach of any confidentiality agreement or
invention assignment agreement between you and the Company, or (v) your being
convicted of or entering a plea of nolo contendere to, any crime or committing
any act of moral turpitude.

“Constructive Termination” shall be deemed to occur if, without your written
consent, within 90 days following any of the conditions below, you terminate
your employment in accordance with this provision: (A) the Company’s material
breach of this Agreement resulting from the failure of the Company to require
any successor to the Company upon a Change in Control to assume the Company’s
obligations under this offer letter, (B) a material reduction or other adverse
change in your job duties, reporting relationships, responsibilities and
requirements inconsistent with your position with the Company and prior duties,
reporting relationships, responsibilities and requirements, provided that
neither a mere change in title alone nor reassignment following a Change in
Control to a position that is substantially similar to the position held prior
to the Change in Control in terms of job duties, responsibilities or
requirements shall constitute a material reduction in job responsibilities, or
(C) the request by the Company or its successor to relocate the principal place
for performance of your Company duties to a location more than thirty (30) miles
from your then-current principal business location; provided that (i) you have
provided written notice of your intent to terminate employment on the basis of a
Constructive Termination within sixty (60) days after the Constructive
Termination condition first occurs, and (ii) the Company fails to correct the
Constructive Termination within thirty (30) days after receipt of your written
notice.

In the event that the severance and other payments or benefits provided for in
this offer letter or otherwise payable to you (i) constitute “parachute
payments” within the meaning, of Section 280G of the Code, and (ii) but for this
paragraph would be subject to the excise tax imposed by Section 4999 of the Code
(the “Excise Tax”), then your benefits under this offer letter shall be either

 

  A.

delivered in full, or

 

  B.

delivered as to such lesser extent which would result in no portion of such
benefits being subject to the Excise Tax,

 

5



--------------------------------------------------------------------------------

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by you
on an after-tax basis, of the greatest amount of benefits, notwithstanding that
all or some portion of such benefits may be taxable under Section 4999 of the
Code. If a reduction is required and no parachute payments constitute
nonqualified deferred compensation under Section 409A, you shall be able to
select which payments and/or benefits are reduced and the order of reduction. If
a reduction is required and any parachute payments constitute nonqualified
deferred compensation under Section 409A, the reduction shall occur in the
following order: (i) options whose exercise price exceeds the fair market value
of the optioned equity, (ii) Full Credit Payments (as defined below) that are
payable in cash, (iii) non-cash Full Credit Payments that are taxable,
(iv) non-cash Full Credit Payments that are not taxable (v) Partial Credit
Payments (as defined below) and (vi) non-cash employee welfare benefits. In each
case, reductions shall be made in reverse chronological order such that the
payment or benefit owed on the latest date following the occurrence of the event
triggering the excise tax will be the first payment or benefit to be reduced
(with reductions made pro-rata in the event payments or benefits are owed at the
same time). The term “Full Credit Payment” means a payment or benefit that if
reduced in value by one dollar reduces the amount of the parachute payment (as
defined in Section 280G of the Code) by one dollar. “Partial Credit Payment”
means any payment or benefit that is not a Full Credit Payment.

You understand and agree that by accepting this offer of employment, you
represent to the Company that your performance will not breach any other
agreement to which you are a party and that you have not, and will not during
the term of your employment with the Company, enter into any oral or written
agreement in conflict with any of the provisions of this letter or the Company’s
policies. You are not to bring with you to the Company, or use or disclose to
any person associated with the Company, any confidential or proprietary
information belonging to any former employer or other person or entity with
respect to which you owe an obligation of confidentiality under any agreement or
otherwise. The Company does not need and will not use such information. Also, we
expect you to abide by any obligations to refrain from soliciting any person
employed by or otherwise associated with any former employer.

This offer letter and the confidential information and/or inventions assignment
agreement between you and the Company represent the entire agreement and
understanding between you and the Company concerning your employment
relationship with the Company and supersede in their entirety any and all prior
agreements and understandings concerning your employment relationship with the
Company, whether written or oral. Except as specifically provided in this offer
letter, this offer letter can only be amended in a writing approved by the Board
and signed by you and a duly authorized officer of the Company. Any waiver of a
right under this offer letter must be in writing. The Company will require any
successor to all or substantially all of its assets or businesses to assume this
Agreement and perform the Company’s obligations hereunder. This offer letter
will be governed by California law.

 

6



--------------------------------------------------------------------------------

For purposes of federal immigration laws, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided within three (3) business
days of the effective date of your employment, or your employment relationship
with the Company may be terminated.

I look forward to your participation in the Company’s future success.

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

Sincerely,

/s/ Nassim Usman

Nassim Usman, Ph.D.

President & Chief Executive Officer

Accepted and agreed to this

30th day of August, 2018

/s/ Fletcher Payne                    

Fletcher Payne

 

8